            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

SAMMYEUBRY
ADC #124346                                                     PLAINTIFF

v.                        No. 3:19-cv-259-DPM

JESSICA MOSSLANDER, Deputy,
Greene County Sheriff Department;
BAILEY HARRIS, Sergeant, Greene
County Detention; and BRENT COX,
Administrator, Greene County Detention                        DEFENDANTS

                               ORDER
       Eubry hasn't responded to the pending recommendation;
instead, his mail is now being returned undelivered. NQ 5. The Court
adopts Magistrate Judge Deere's unopposed recommendation, NQ 4.
FED.   R. CIV. P. 72(b) (1983 addition to advisory committee notes).
Eubry' s complaint will be dismissed without prejudice for failure to
prosecute. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
       So Ordered.

                                                    I
                                 D .P. Marshall Jr.
                                 United States District Judge

                                    ;t.O AlrJVevu. lw. Jo/9
